Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE


JOHN F. COOK, MAYOR, 


RELATOR.

 §
 
§
 
§
 
§
 
§



No. 08-11-00274-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            On September 12, 2011, the trial court granted Relator’s request for a temporary
restraining order (“TRO”).  The TRO provided that it would remain effective for fourteen days. 
It also set a temporary injunction hearing for September 26, 2011.  On September 15, 2011, the
trial court modified the TRO by deleting certain of its provisions.  Relator then filed a petition for
writ of mandamus, asking that we order the trial court to vacate the order modifying the TRO and
to reinstate the deleted provisions.  Relator also filed a motion for emergency temporary relief,
which we denied.  Because the TRO has now expired by its own terms, all issues related to it are
moot.  See Hermann Hosp. v. Thu Nga Thi Tran, 730 S.W.2d 56, 57 (Tex.App.--Houston [14th 
Dist.] 1987, no writ).  Accordingly, the petition for writ of mandamus is dismissed.

October 3, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C. J., McClure, and Rivera, JJ.